APPROPRIATIONS — GENERAL REVENUE FUND Monies from the general revenue fund of the State of Oklahoma cannot be appropriated by the legislature to a city for the specific purpose of installing an improved bridge on a city street passing over a drainage canal, as such an appropriation would be a local or special law violative of Article V, Section 46 of the Oklahoma Constitution.  The Attorney General has received your request for an opinion wherein, in effect, you ask the following question: "Can monies from the General Revenue Fund of the State of Oklahoma be appropriated by the legislature to a city for the specific purpose of installing an improved bridge on a city street passing over a drainage canal?" Article V, Section 46 of the Oklahoma Constitution is considered determinative of the answer to your question and reads in pertinent part as follows: "The legislature shall not, except as otherwise provided in this Constitution, pass any local or special law authorizing: "Relating to ferries or bridges, or incorporating ferry or bridge companies, except for the erection of bridges crossing streams which form boundaries between this and any other state;" The question then becomes whether or not an appropriation such as you have described in your question would be a local or special law within the prohibition of Article V, Section 46 .  In this regard see Territory v. School District No. 83, of Oklahoma County, 10 Okl. 556, 64 P. 241 (1901) wherein the court held that the word "local", as a word of constitutional or statutory prohibition, signifies belonging or confined to a particular place, and relating only to a portion of the people of a state or their property. When applied to legislation, it signifies such legislation as relates to only a portion of the state, or a part of its people, or to a fraction of the property of its citizens. This definition would certainly encompass legislation such as you have described, thereby dictating your question be answered in the negative.  It is, therefore, the opinion of the Attorney General that monies from the general revenue fund of the State of Oklahoma cannot be appropriated by the legislature to a city for the specific purpose of installing an improved bridge on a city street passing over a drainage canal, as such an appropriation would be a local or special law violative of Article V, Section 46 of the Oklahoma Constitution. (James R. Barnett)